United States Court of Appeals
                     For the First Circuit


No. 17-2114

                      FRANCIS H. WOODWARD,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                  Torruella, Selya, and Barron,
                         Circuit Judges.


     Bruce A. Singal, with whom Lauren E. Dwyer and Barrett &
Singal were on brief, for appellant.
     Sonja M. Ralston, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom John P. Cronan,
Acting Assistant Attorney General, Matthew S. Miner, Deputy
Assistant Attorney General, and Jenny C. Ellickson, Attorney, were
on brief, for appellee.



                       September 26, 2018
             TORRUELLA, Circuit Judge.           In 1996, a jury convicted

former Massachusetts state representative Francis H. Woodward of,

among other crimes, honest-services mail and wire fraud.                       He

appeals to us from the district court's denial of his most recent

petition for a writ of error coram nobis.               We conclude that the

district court did not err in denying that petition.

                                          I.

                                          A.

             Our opinion addressing Woodward's direct appeal from his

conviction lays out the underlying facts in considerable detail.

See United States v. Woodward (Woodward I), 149 F.3d 46, 51-54

(1st Cir. 1998).          We provide only a brief recap of those facts

here.

             Woodward     was   elected    to   the   Massachusetts    House    of

Representatives in 1977.           Id. at 51.         He served on the Joint

Committee on Insurance (the "Committee") from 1985 to 1991.                    Id.

During that time, William Sawyer served as the senior legislative

counsel in the Government Relations Department of John Hancock

Mutual Life Insurance Company ("Hancock").               Id.    Sawyer was also

an "active participant" in the Life Insurance Association of

Massachusetts (LIAM), an industry association -- of which Hancock

was     a   member   --    that   employed      lobbyists      "who   worked   on

Massachusetts legislation." Id.            "From 1984 through 1992, Woodward


                                      -2-
accepted in excess of $9,000 in gratuities from Hancock and LIAM

through     their     lobbyists          Sawyer     and   William      F.    Carroll,    the

president of LIAM. Hancock provided the majority of this largesse,

at least $8,740 in meals, rounds of golf, and other entertainment."

Id. at 52.

              While serving on the Committee, "Woodward's official

actions, for the most part, conformed with the way Sawyer and

Hancock     wanted        the    recipient    of     their      gratuities      to   conduct

himself."         Id. at 53.       Robert J. Smith, the Committee's research

director,         testified       that    Woodward        was    the    "most     pro-life-

insurance-industry              chair    of   the     [Committee]        during      Smith's

tenure."     Id.     During that time, "Woodward actively supported the

industry's position on most bills of importance to the industry."

Id.    Woodward also neglected his statutory duty to disclose gifts

that   he    or     his    immediate       family     received        from   lobbyists    or

businesses with a direct interest in legislation. Id. at 62 (citing

Mass. Gen. Laws ch. 268B, § 5).

              A    jury     convicted      Woodward       of    one    count    of   honest-

services mail fraud, see 18 U.S.C. §§ 1341, 1346, one count of

honest-services wire fraud, see 18 U.S.C. §§ 1343, 1346, two counts

of interstate travel to commit bribery, see 18 U.S.C. § 1952, and

one count of conspiracy to commit those offenses, see 18 U.S.C.

§ 371.      The district court granted a judgment of acquittal on one


                                              -3-
count of interstate travel to commit bribery.              The district court

then sentenced Woodward to six months of community confinement,

followed by two years of supervised release, and a $200 special

assessment.   Woodward appealed from his remaining convictions, and

we    affirmed.   Woodward     I,    149    F.3d   at    73.     In   2002,    the

Massachusetts State Board of Retirement, invoking Mass. Gen. Laws

ch. 32, § 15(4), rescinded Woodward's pension benefits.                       That

statute provides that "[i]n no event shall any member after final

conviction of a criminal offense involving violation of the laws

applicable to his office or position, be entitled to receive a

retirement allowance[.]"            Id.     The Supreme Judicial Court of

Massachusetts upheld the State Board of Retirement's decision to

do so.   State Bd. of Ret. v. Woodward, 847 N.E.2d 298, 306 (Mass.

2006).

            Woodward brought his first collateral attack on his

conviction under 28 U.S.C. § 2255, grounding his petition in two

then-recently     decided      cases       interpreting    the    federal      and

Massachusetts gratuity statutes.            See United States v. Sun-Diamond

Growers of Cal., 526 U.S. 398 (1999); Scaccia v. State Ethics

Comm'n, 727 N.E.2d 824 (Mass. 2000).               In response, the district

court vacated Woodward's conviction on the conspiracy count and on

the   remaining   count   of   interstate       travel    to   commit   bribery.

Woodward's second collateral attack took the form of a writ of


                                          -4-
error coram nobis, arguing that his remaining convictions were

invalid in the wake of Skilling v. United States.    See 561 U.S.

358 (2010).   The district court denied relief.   United States v.

Woodward (Woodward II), No. 12-11431, 2012 WL 4856055, at *9 (D.

Mass. Oct. 10, 2012).

                                B.

          This appeal arises from Woodward's third collateral

attack -- his second writ of error coram nobis.          Woodward's

petition relied primarily on the Supreme Court's recent decision

in McDonnell v. United States, 136 S. Ct. 2355 (2016).   There, the

Supreme Court narrowed the definition of "official act" in the

honest-services fraud prosecutions before it.     Id. at 2371-72.

The district court correctly recognized that, to succeed, a coram

nobis petitioner must "explain his failure to seek earlier relief

from the judgment, show that he continues to suffer significant

collateral consequences from the judgment, and demonstrate that

the judgment resulted from an error of the most fundamental

character."   United States v. Woodward (Woodward III), No. 17-

12036, 2017 WL 4684000, at *4 (D. Mass. Oct. 18, 2017) (quoting

United States v. George, 676 F.3d 249, 254 (1st Cir. 2012)).    So

too did it acknowledge that even if a petitioner meets those three

criteria, "the court retains discretion over the ultimate decision

to grant or deny the writ." Id. (quoting George, 676 F.3d at 255).


                               -5-
The district court then applied these requirements to Woodward's

petition.

            First, the district court, observing that Woodward had

brought his petition approximately six months after the Supreme

Court    decided   McDonnell,   held   that   Woodward   had    adequately

explained his failure to seek earlier relief.       Id. at *4.     Second,

the district observed that "[i]t remains an open question in the

First Circuit whether the loss of pension benefits can qualify as

a significant collateral consequence."        Id. at *5.   Nonetheless,

it found that "the loss of a pension could constitute a significant

collateral consequence and that vacation of Woodward's conviction

would likely eliminate the grounds for that consequence," and

therefore declined to deny relief on the basis of that prong.          Id.

at *6.    Third, after reviewing the evidence that the government

introduced during Woodward's trial and the jury instructions from

that trial, the district court found Woodward's conviction to be

compatible with McDonnell, and therefore could not amount to an

error "of the most fundamental character."       Id. at *6-10.      Fourth

and finally, the district court -- highlighting that Woodward had

flouted the state-law requirement that he disclose the gratuities

he received -- added that "the interests of justice do not justify

the issuance of a writ of coram nobis" to Woodward.            Id. at *10.

Woodward has appealed this decision to us.


                                   -6-
                                 II.

          Woodward argues that, contrary to what the district

court concluded, his convictions for honest-services mail and wire

fraud now amount to fundamental legal error in light of McDonnell.

          Both the federal mail and wire fraud statutes require,

among other things, that the defendant have executed a "scheme or

artifice to defraud."    18 U.S.C. §§ 1341, 1343.   18 U.S.C. § 1346,

in turn, provides that "the term 'scheme or artifice to defraud'

includes a scheme or artifice to deprive another of the intangible

right of honest services."     This includes depriving "the public

of its right to the honest services of its legislators."      Woodward

I, 149 F.3d at 55.      In McDonnell, the parties "agreed that they

would define honest services fraud with reference to the federal

bribery statute, 18 U.S.C. § 201."       136 S. Ct. at 2365.    It is

implicit in the parties' arguments here that we should do the same.

The federal bribery statute imposes criminal liability on any

"public   official"   who   "corruptly   demands,   seeks,   receives,

accepts, or agrees to receive or accept anything of value . . . in

return for . . . being influenced in the performance of any

official act."   18 U.S.C. § 201(b)(2)(A).     It defines "official

act" as "any decision or action on any question, matter, cause,

suit, proceeding or controversy, which may at any time be pending,

or which may by law be brought before any public official, in such


                                 -7-
official's official capacity, or in such official's place of trust

or profit."   Id. § 201(a)(3).

          McDonnell turned on whether the defendant, the former

governor of Virginia, had performed "official acts" within this

definition in exchange for various loans and gifts he had received

from the CEO of a Virginia-based company. 136 S. Ct. at 2362, 2365.

The Supreme Court rejected the government's argument for a broad

definition of that term -- which, according to the Court, would

have "encompasse[d] nearly any activity by a public official" --

in favor of a more "bounded interpretation."   Id. at 2367-68.   The

Supreme Court set forth that definition in this way.     First, it

recalled that "an 'official act' is a decision or action on a

'question, matter, cause, suit, proceeding or controversy.'"     Id.

at 2371 (quoting 18 U.S.C. § 201(a)(3)).    It then explained that

"[t]he 'question, matter, cause, suit, proceeding or controversy'

must involve a formal exercise of governmental power that is

similar in nature to a lawsuit before a court, a determination

before an agency, or a hearing before a committee."   Id. at 2372.

The Court added that "[i]t must also be something specific and

focused that is 'pending' or 'may by law be brought' before a

public official."   Id.   Finally, the Court stressed that "[t]o

qualify as an 'official act,' the public official must make a




                                 -8-
decision or take an action on that 'question, matter, cause, suit,

proceeding or controversy,' or agree to do so."             Id.

           According    to      Woodward,     the   trial     court's    jury

instructions and the body of evidence that the jury heard during

his trial both illustrate that, after McDonnell, his conviction

amounts to a "fundamental legal error" calling for coram nobis

relief. We consider these arguments in turn, reviewing the district

court's treatment of them de novo.          See George, 676 F.3d at 256.

                                      A.

           We begin with Woodward's claim that the trial court's

jury   instructions    cannot    be   squared    with   McDonnell.      Those

instructions explained the "official act" requirement in this way:

        An official act means any decision or action in the
        enactment of legislation. The Government doesn't have
        to show a specific link between a specific item of
        substantial value and a specific act to be done by
        the legislator. In other words, the Government does
        not have to show that there was an agreement requiring
        the legislator to perform certain specified official
        acts in exchange for the gratuity.      The Government
        must prove either that the legislator accepted or
        received the gratuity with the intent to be influenced
        in the future performance of official duties or that
        the legislator was influenced in the performance of
        official duties by the intention that a gratuity would
        be received.

           According     to     Woodward,       these   instructions      are

impermissibly expansive in light of McDonnell.              For support, he

leans on the Second Circuit's decision in United States v. Silver.

See 864 F.3d 102 (2d Cir. 2017).             That case involved a post-

                                      -9-
McDonnell challenge to jury instructions defining an "official

action" as "any action taken or to be taken under color of official

authority."        Id. at 112 (emphasis omitted).          The Second Circuit

found that definition incompatible with McDonnell, as it "captured

lawful conduct, such as arranging meetings or hosting events with

constituents."       Id. at 118.

                The instructions at issue in Silver are not comparable

to the instructions that the trial court gave the jury at the end

of Woodward's trial.          Critically, while the Silver instructions

defined "official acts" as encompassing "any action taken . . .

under color of official authority," the instructions in Woodward's

case provided the much narrower definition, "any decision or action

in    the   enactment    of    legislation."      Requiring   a   tie    to   the

"enactment of legislation" also seems to substantially satisfy

McDonnell's definition of "official act."           See 136 S. Ct. at 2371-

72.    The enactment of legislation certainly qualifies as involving

a     "formal    exercise     of   governmental   power"    pertaining     to   a

"question, matter, cause, suit, proceeding or controversy" that is

"pending . . . before a public official."                  See id.      The only

manner we discern in which the instructions may not have comported

with McDonnell concerns whether "any decision or action in the

enactment of legislation" would leave room for acts falling outside

of McDonnell's definition.


                                       -10-
            We   appreciate     the    existence    of   arguments    that   this

language may not precisely comport with McDonnell.                   Yet we also

recall that we do not find ourselves amid a direct appeal from

Woodward's conviction, which would call for us to review de novo

whether the trial court's instructions correctly captured the

relevant law.      See United States v. Sasso, 695 F.3d 25, 29 (1st

Cir. 2012).      Rather, the question before us is whether Woodward's

conviction is the result of a fundamental legal error requiring us

to dispense the "strong medicine" of coram nobis relief, see

George, 676 F.3d at 254 -- which, the Supreme Court has cautioned,

is an "extraordinary remedy," United States v. Morgan, 346 U.S.

502, 511 (1954).        Below, in analyzing whether Woodward's challenge

to the jury instructions called for granting coram nobis relief,

the district court reasoned "[o]f course, because my instructions

were   issued    twenty     years     before   McDonnell   was   decided,     the

operative   language       in   them   is   not    perfectly   congruent     with

McDonnell, but I nevertheless conclude that my definition of

'official act' sufficiently captured the concerns later addressed

in McDonnell."         Woodward III, 2017 WL 4684000, at *9.           We agree.

To the extent that the jury instructions at Woodward's trial did

not perfectly anticipate McDonnell, the daylight between those two

definitions of "official acts" is so slight that we cannot say we

are    before    "an    error   of   'the   most   fundamental   character.'"


                                        -11-
George, 676 F.3d at 256 (quoting Hager v. United States, 993 F.2d

4, 5 (1st Cir. 1993); see also Morgan, 346 U.S. at 512.

                                       B.

           We   now   turn     to   Woodward's    arguments    concerning      the

evidence that the government introduced against him at trial,

beginning with a review of what exactly the government needed to

prove to secure a conviction.

           To convict Woodward of honest-services mail and wire

fraud, the government needed to show that he was engaged in bribery

within   the    statute   of    limitations      period.      The    statute   of

limitations period began on July 27, 1990, and Woodward left the

Committee on January 19, 1991.         Woodward I, 149 F.3d at 52.       Citing

United States v. Silver, the district court explained -- and

Woodward does not contest on appeal -- that "even after McDonnell,

the government 'need not prove that an official act occurred within

the statute of limitations period.'"                Woodward III, 2017 WL

4684000, at *7 (quoting United States v. Silver, 864 F.3d 102, 122

(2d Cir. 2017)).      "Rather," it added, "the government 'need only

prove that some aspect of the particular quid pro quo scheme

continued into the statute of limitations period.'"                 Id. (quoting

Silver, 864 F.3d at 122).

           Additionally, to convict Woodward, the government did

not need to prove a tight nexus between any particular gratuity


                                      -12-
and a specific official act. Rather, "[b]ribery can be accomplished

through an ongoing course of conduct, so long as the evidence shows

that the 'favors and gifts flowing to a public official [are] in

exchange for a pattern of official actions favorable to the

donor.'"    United States v. McDonough, 727 F.3d 143, 154 (1st Cir.

2013) (second alteration in original) (quoting United States v.

Ganim, 510 F.3d 134, 149 (2d Cir. 2007)).          Such a theory of bribery

is known as a "stream of benefits" theory.               See United States v.

López-Cotto, 884 F.3d 1, 8 (1st Cir. 2018) (describing a "'stream

of benefits' prosecution approach" as one "wherein a government

official is charged with entering into an ongoing agreement to

accept benefits in exchange for providing government business to

the briber").

            In synthesis, the evidence remains sufficient to convict

Woodward, even when applying McDonnell, so long as it would have

allowed a jury reasonably to conclude that he was engaged in a

quid pro quo scheme in which he received gratuities in exchange

for   one   or   more   official   acts,    and   that   he   either   received

gratuities or committed an official act during the statute of

limitations period.       The statute of limitations period, once more,

began on July 27, 1990.

            The district court's discussion of the relevant evidence

-- which led it to conclude that the jury could have found Woodward


                                     -13-
to have carried out some aspect of the quid pro quo scheme during

the statute of limitations period -- is useful to review here.

First, the district court put forth that "[a] reasonable jury could

have found that Woodward undertook 'official acts' for the benefit

of Sawyer and Hancock" during the statute of limitations period.

Woodward III, 2017 WL 4684000, at *6.     Specifically, it referred

to our explanation in Woodward I that

       each year from 1985 through 1990, the legislature
       considered a bill proposing mandatory discounts on
       life insurance for non-smokers. Hancock and LIAM
       opposed the bill.      In 1989, the bill received
       favorable recommendation from the Insurance Committee
       based on support from Senator Linda Melconian,
       Woodward’s co-chair of the Committee. But despite the
       Committee’s favorable report, Woodward led the
       opposition to the bill in debate before the full House
       of Representatives, and was successful in defeating
       the so-called "non-smoker’s bill" for that session.
       Hancock’s vice-president, who directly supervised
       Sawyer, called the bill’s defeat a "significant
       victory for the industry."


Id. (quoting Woodward I, 149 F.3d at 60).        The district court

reasoned that "[l]eading the opposition to a major piece of

legislation   plainly   qualifies   as   an   'official   act'   under

McDonnell." Id. As further evidence of pre-statute-of-limitations-

period official acts, the district court highlighted the "many

instances where Woodward 'carried' pro-insurance bills through the

legislative process after they left the [C]ommittee."      Id. And it

highlighted that in Woodward I, we held that "the jury was entitled


                               -14-
to believe . . . that 'carrying' means actively guiding a bill

through the process; it is not merely ministerial."     Id. (quoting

Woodward I, 149 F.3d at 61).

            Second, the district court added that the evidence would

also have allowed the jury to find that Woodward had undertaken an

official act for Sawyer's benefit during the statute of limitations

period.    See id. at *7.   This evidence also pertained to the non-

smoker's bill.    As we summarized in Woodward I:

          As evidence of Woodward's post-gratuity activity, the
          government points to Woodward's action with respect
          to S. 641, which proposed premium reductions in life
          insurance for policyholders who were non-smokers.
          The bill was originally reported favorably out of the
          Insurance Committee on May 7, 1990. Then on July 24,
          1990, just before becoming law, the House of
          Representatives recommitted the bill to the Insurance
          Committee. The effect of a bill's recommittal is that
          both chairs would have to act in order for the bill
          to be released. The bill languished in the Insurance
          Committee with no further action taken through
          January 1, 1991, after Woodward received . . .
          gratuities and prior to his removal as co-chair.
          Woodward's cochair, Senator Melconian, had actively
          supported the 1989 bill by requesting a favorable
          recommendation from the Insurance Committee.      The
          jury could, therefore, reasonably have inferred that
          Woodward prevented any further action on S. 641,
          because in the previous year he led the floor debate,
          on behalf of Hancock and LIAM, against a similar non-
          smokers bill.

Woodward I, 149 F.3d at 66.

            Third, the district court found that "the record is clear

that Woodward received benefits from Sawyer after July 27, 1990."



                                 -15-
Woodward III, 2017 WL 4684000, at *7.      For support, it pointed to

our observation in Woodward I that

          After entertaining Woodward for several days at the
          Scottsdale COIL conference in 1991, Sawyer left the
          conference early, but left his credit card to be used
          for paying Woodward's golf and meal expenses during
          the remainder of the conference.        This is not
          consistent with mere friendship as the sole purpose
          of these payments, but rather is more consistent with
          the theory of a gratuity made because of Woodward’s
          potential official actions.

See id. (quoting Woodward I, 149 F.3d at 58).           So too did the

district court make reference to our conclusion in Woodward I that

the jury could have reasonably found Sawyer to have provided

gratuities to Woodward at a conference in Orlando in November of

1990.   Id.    We also add that, in Woodward I, we found the evidence

to show that Woodward began receiving gratuities from Sawyer before

the statute of limitations period -- as early as in 1984.      Woodward

I, 149 F.3d at 52.

              In light of all of this evidence, the district court

concluded that "a reasonable jury could have found [that] Woodward

committed quid pro quo bribery" during the statute of limitations

period,    McDonnell's   narrower    definition   of   "official   acts"

notwithstanding.     Woodward III, 2017 WL 4684000, at *6.     Woodward

disagrees.      He argues that, in denying his petition below, the

district court relied on a "stream of benefits" theory of bribery

that is no longer valid.       Specifically, he asserts that "after


                                    -16-
McDonnell, the stream of benefits theory does not relieve the

government of its burden to identify and prove the specific

official acts that Woodward intended to perform with a corrupt

intent." But this is incorrect. Woodward stresses that a discussion

of the "stream of benefits" theory is "conspicuously absent from

the   McDonnell    opinion,"     suggesting      that    McDonnell    implicitly

invalidated that theory.         We think, though, that a better reading

of McDonnell indicates that the Court did not discuss the "stream

of benefits" theory not out of disapproval of it, but rather

because it was not implicated in that case.                 Indeed, McDonnell

hinged   on    whether   the    trial    court   had    provided   too   broad    a

definition of "official acts" in its jury instructions.                      136 S.

Ct. at 2374.     The Court did not take up whether the government had

adequately proven a nexus between the gratuities he received and

the acts he allegedly undertook as a result.                  Thus, we remain

confident that a "stream of benefits" theory of bribery remains

valid today.      Woodward is therefore unsuccessful in arguing that

coram nobis relief is necessary because his conviction rested on

such a theory.

              Woodward   next   argues    that   the    district     court    below

incorrectly identified his role in tanking the non-smokers bill as

a post-McDonnell official act.           But Woodward cannot get out from

under our holding in Woodward I that the jury could "reasonably


                                        -17-
have inferred that [in 1990,] Woodward prevented any further action

on S. 641, because in the previous year he led the floor debate,

on behalf of Hancock and LIAM, against a similar non-smokers bill."

149 F.3d at 66.    And actively preventing a vote to take place on

a particular piece of proposed legislation falls well within

McDonnell's definition of "official acts."           See 136 S. Ct. at

2371-72.

            Woodward likewise contests the notion that "carrying"

bills once they had left the Committee qualifies as an official

act.     We disagree.    For in Woodward I, as the district court

noted, we held that the evidence would have permitted the jury to

conclude that "'carrying' mean[s] actively guiding a bill through

the process," as opposed to being "merely ministerial" in nature.

Woodward I, 149 F.3d at 61.        Furthermore, even if that were not

so, it would not mean that Woodward's conviction was the product

of error. Independent of Woodward's carrying of pro-industry bills

through the legislative process, his opposition to S. 641 -- which

Hancock did not want to pass -- supplies another official act

during   the   statute   of   limitations   period   that   a   jury   could

reasonably have found him to have undertaken in exchange for the

gratuities he received.1


1  In a post-argument letter submitted pursuant to Federal Rule of
Appellate Procedure 28(j), Woodward brought to our attention
United States v. Fattah, No. 16-4397, 2018 WL 3764543 (3d Cir.

                                   -18-
            Lastly, Woodward asserts that coram nobis relief from

his conviction is also imperative in light of Skilling v. United

States -- in which the Supreme Court held that honest-services

fraud does not include "undisclosed self-dealing" or the failure

to disclose conflicts-of-interest.     See 561 U.S. at 409-11.   But

this likewise does not provide us with occasion to grant that

relief.     The Supreme Court's decision in Skilling, which is now

eight years old, formed the basis of Woodward's first coram nobis

petition.    The district court denied that petition, and Woodward

did not appeal.    Insofar as Woodward hasn't waived any Skilling-

based argument, we cannot say that, in invoking that case now, he




Aug. 9, 2018).      Woodward argues that Fattah rejected two
propositions "advanced generally by the government" in this case:
1) that a conviction can stand when only one of various "official
acts" charged met McDonnell requirements; and 2) the government's
theory of a "pattern" of unspecified acts, as both allowed the
jury to convict on acts insufficient under McDonnell. We will not
discuss now whether these points correctly interpret Fattah or
properly describe the government's theories, as in any case, they
are inapplicable: we have determined here that the acts Woodward
challenged could constitute "official acts" under McDonnell that
a jury could reasonably have concluded Woodward undertook in
exchange for the gratuities he received. This is the case with:
1) Woodward's role in tanking the non-smokers bill; and 2)
Woodward's   "carrying"   of   pro-industry  bills   through  the
legislative process.    See supra at 17-18.   Additionally, while
Fattah stemmed from a direct appeal, the bar to grant coram nobis
relief is much higher. Hence, nothing in Fattah persuades us to
depart from our conclusion that Woodward failed to demonstrate
that his conviction is the result of a fundamental error.


                                -19-
has adequately "explain[ed] his failure to seek earlier relief

from the judgment."    George, 676 F.3d at 254.

          Woodward,    therefore,   has   failed   to   show   that   his

conviction is the result of a fundamental legal error that would

render the extraordinary post-conviction remedy of coram nobis

relief appropriate.

                                 III.

          Because     Woodward   has    not   demonstrated     that   his

conviction is the result of any fundamental error, he cannot

prevail in his petition for coram nobis relief.         We, therefore,

"decline to exercise [our] discretion so as to disturb a judgment

that has long since become final."      Id. at 260.

          Affirmed.




                                 -20-